 FREMONT MANUFACTURING DIVISION 355Fremont Manufacturing Division, The Oil Gear On July 21, 1981, counsel for the General Coun-Company, Inc. and Local Lodge No. 31, Inter- sel filed directly with the Board a Motion for Sum-national Association of Machinists and Aero- mary Judgment. Subsequently, on July 27, 1981,space Workers, AFL-CIO.Case 17-CA-10387 the Board issued an order transferring the proceed-November 19, 1981 ing to the Board and a Notice To Show CauseDECISION AND ORDER why the General Counsel's Motion for SummaryJudgment should not be granted. RespondentBY MEMBERS FANNING, JENKINS, AND thereafter filed a statement in opposition to theZIMMERMAN General Counsel's Motion for Summary Judgment.Upon a charge filed on May 29, 1981, by Local Pursuant to the provisions of Section 3(b) of theLodge No. 31, International Association of Ma- National Labor Relations Act, as amended, the Na-chinists and Aerospace Workers, AFL-CIO, herein tional Labor Relations Board has delegated its au-called the Union, and duly served on Fremont thority in this proceeding to a three-member panel.Manufacturing Division, The Oil Gear Company, Upon the entire record in this proceeding, theInc., herein called Respondent, the General Coun- Board makes the following:sel of the National Labor Relations Board, by theRegional Director for Region 17, issued a com- Ruling on the Motion for Summary Judgmentplaint and notice of hearing that Respondent had In its answer to the complaint and its statementengaged in and was engaging in unfair labor prac- in pposition to the Motion for Summary Judg-tices affecting commerce within the meaning ofment, Respondent contends, in substance, that theSection 8(a)(5) and (1) and Section 2(6) and (7) of Board's certification is invalid (1) because "linethe National Labor Relations Act, as amended.Copies of the charge and the complaint and notice leaders" are supervisors and should not be includedof hearing were duly served on the parties to this in the unit found appropriate; (2) because at a hear-of hearing were duly served on the parties to this R' p ( tproceeding. ing on Respondent's objections the Hearing Offi-With respect to the unfair labor practices, the cer, contrary to the Regional Director's instruc-complaint alleges in substance that on April 9, tions, refused to allow Respondent to present evi-1981, following a Board election in Cases 17-RC- dence with respect to the supervisory status of the9112 and 17-RC-9122, the Union was duly certi- line leaders; and (3) because the Board agent con-fled as the exclusive collective-bargaining repre- ducting the election failed to honor Respondent'ssentative of Respondent's employees in the unit challenge to the ballot cast by line leader Royfound appropriate;' and that, commencing on or Rodgers, and thereby interfered with the electionabout May 15, 1981, and at all times thereafter, Re- process, requiring that the election be set aside. Re-spondent has refused, and continues to date to spondent also contends, assuming for the sake ofrefuse, to bargain collectively with the Union as argument that the certification is valid, that thethe exclusive bargaining representative, although Union, which requested certain information fromthe Union has requested and is requesting it to do Respondent by virtue of its claimed status as theso.2On June 29, 1981, Respondent filed its answer statutory bargaining representative of Respondent'sto the complaint admitting in part, and denying in employees, is not entitled to any information con-part, the allegations in the complaint. cerning subcontracting without a greater showingof relevance.3Respondent does, however, concede'Official notice is taken of the record in the representation proceeding, that, assuming it is obligated to bargain, the UnionCases 17-RC-9112 and 17-RC-9122, as the term "record" is defined inSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, is entitled to the requested information with respectas amended. See LTV Electrosystemsr Inc., 166 NLRB 938 (1967), enfd. to wages, hours, age, and sex of its unit employees,388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151a well as a listing of unit employees on temporary(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. ' Respondent filed its statement in opposition to the General Counsel's2 The complaint herein contained an allegation of a general refusal to Motion for Summary Judgment on August 24, 1981, contending, in part,bargain arising out of Respondent's admitted purpose of testing the and as noted above, that summary judgment should not be granted withBoard's certification of the Union as the exclusive bargaining represents- respect to Respondent's refusal to provide the Union with information re-tive of its employees in the unit found appropriate. Thus, Respondent garding subcontracting. Thereafter, on September 2, 1981, the Union sentcontends, inter alio, that its "line leaders" are statutory supervisors and a telegram to the Board and all parties withdrawing its request for thethat the Board erroneously included this classification in a unit of produc- subcontracting information. Counsel for the General Counsel then filed,tion and maintenance employees. The complaint additionally alleged that on September 11, 1981, a motion to amend the complaint herein so as toRespondent has failed and refused to provide the Union with certain re- delete that portion which refers to the Union's request for informationquested information as being necessary for and relevant to the Union's regarding subcontracting by Respondent. In view of the fact that neitherstatus as exclusive bargaining representative of certain of Respondent's the Union nor the General Counsel wishes to proceed with respect toemployees. The request for information, as well as a general request to Respondent's alleged refusal to supply information concerning subcon-bargain, was made on April 16, 1981, and renewed on May 4, 1981. Re- tracting, we hereby grant the General Counsel's motion to amend, but, inspondent denied both requests on May 15, 1981. so doing, we do not pass on the merits of that allegation.259 NLRB No. 38 356 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff. The General Counsel contends, with respect consideration of the Board's Decision and Certifi-to all issues excepting Respondent's failure and re- cation of Representative, and the Union hereinfusal to provide certain requested information, that filed a motion to dismiss such motion for reconsid-Respondent is raising issues which were, or could eration. On April 30, 1981, the Board issued anhave been, raised in the representation proceeding order denying Respondent's motion for reconsider-and is precluded from relitigating them herein. The ation.General Counsel further contends that, as a matter With respect to Respondent's contentions in op-of law, Respondent has violated Section 8(a)(5) of position to the Motion for Summary Judgment in-the Act by failing and refusing to provide certain sofar as it claims that the Board's certification is in-requested information to the statutory representa- valid, it is well settled that in the absence of newlytive of its unit employees. We agree with the Gen- discovered or previously unavailable evidence oreral Counsel. special circumstances, a respondent in a proceedingA review of the record herein, including that of alleging a violation of Section 8(a)(5) is not entitledthe representation proceeding in Case 17-RC-9112, to relitigate issues which were or could have beenestablishes that on September 20, 1980, Local litigated in a prior representation proceeding.8Lodge No. 31, International Association of Ma- It is also well settled that there is a general obli-chinists and Aerospace Workers, AFL-CIO, filed a gation on an employer to provide information re-petition seeking certification as the representative quested by the bargaining representative of its em-of certain employees of Respondent. The Regional ployees where such information is necessary andDirector for Region 17 conducted a hearing on relevant to that bargaining representative's per-September 24, 1980.4On October 10, 1980, the Re- formance of its duties.9As alluded to above, thegional Director issued a Decision and Direction of Union, on April 16, 1981, requested the following:Election. By telegram dated November 5, 1980, the 1. Names of all current bargaining unit em-Board denied Respondent's timely request for ployees, including their seniority dates, ages,review. On November 6, 1980, a secret-ballot elec- sex, current rate of pay and classification.tion was conducted by the Regional Office in 2. Names of all bargaining unit employeeswhich the Union herein received a majority of the on layoff, including their seniority dates, ages,votes cast.5Thereafter, Respondent timely filed ob- and last rate of pay and classification.jections to the election. On December 3, 1980, a 3. Names of all bargaining unit employeeshearing was held before Hearing Officer Robert A. on layoff, sick or disability leaves, includingFetsch, and on December 11, 1980, the Hearing their seniority dates, ages and last rate of payOfficer issued his Report on Objections,6recom- and classification.mending that the Union herein be certified as the 4. Information spelling out any incentive,statutory bargaining representative of Respondent's piecework, bonus, or merit increase plans cur-production and maintenance employees. Respond- rently provided or administered by the compa-ent thereafter filed exceptions to the Hearing Offi- ny, include how these plans are computed.cer's report, and the Union herein filed a brief in 5. A copy of Employee Profit Sharing Planopposition thereto. On April 9, 1981, the Board and/or Employee Stock Purchase Plan.issued a Decision and Certification of Representa- 6. A list and description of all fringe benefitstive.7Respondent then timely filed a motion for re- (other than Pension and Insurance Plans) andhow they are computed.'The hearing was originally scheduled with respect to Case 17-RC- 7. A copy of employee retirement or pen-9112, in which the Charging Party herein sought to represent a unit of sion plan including company/employee costsRespondent's production and maintenance employees. At the hearing, arepresentative of the United Steelworkers of America, AFL-CIO-CLC, of contributions and employee benefits.appeared and presented the Hearing Officer with a petition seeking to 8. A copy of all insurance plans and benefitsrepresent the same unit of employees. The Steelworkers' petition wasdocketed as Case 17-RC-9122. Inasmuch as the same issues were raised provided to active, retired, laid off and dis-by both petitions, all parties were present, and no party objected to the abled bargaining unit employees and their de-consolidation of these cases, the Hearing Officer consolidated the cases pendents; such as hospital-surgical, majorfor hearing. The United Steelworkers of America, AFL-CIO-CLC, isnot, however, a party herein. medical, sickness and accident, life, dental ands The tally of ballots showed that 29 employees cast valid ballots for eye care insurances.the Union herein, and that no ballots were cast for the Steelworkers; 13ballots were cast against the participating labor organizations, and therewere no challenged, or void, ballots. inter alia, that Respondent's exceptions to the Hearing Officer's reportOn December 24, 1980, the Hearing Officer issued an addendum to were not timely filed.m See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);his Report on Objections correcting an inadvertent error as to the Rules and Regulat e Board, Secs. 102.67(0 and 102,69(c).Union's name. Rules and Regulations of the Board, Sees. 102.67(f and 102.69(c).Union's name.7 255 NLRB 818. On April 16, 1981, the Board issued a corrected De- 9 See, generally, N.L.R.B. v. Truirtt Mfg. Co., 351 U.S. 149 (1955);cision and Certification of Representative. The Board's Decision held, NLL.R.B. v. Acme Industrial Co., 385 U.S. 432 (1967). FREMONT MANUFACTURING DIVISION 3579. The current company/employee costs or ployer must, upon request, provide to the Union.contributions for the respective insurance cov- Thus, for example, insurance and pension plan in-erage premiums reflected as an individual formation,'2details of profit-sharing plans,'3and in-hourly, weekly or monthly cost per employee formation with respect to job classifications'4arefor both employee and dependent coverage. all presumptively relevant to the Union's duties asAlso include your actual premium and/or bargaining representative of the employees in therebate provisions. appropriate unit. We therefore hold that Respond-Any specific information the company has ent must provide the Union with the informationregarding future increase or decrease in the requested in items numbered "1" through "11," andcost of current employee/dependent insurance "14" and "15," set out above.coverage premiums. The issues raised by Respondent in this proceed-10. All current job descriptions and qualifi-10. All current job descriptions and qualifi- ing are either without merit or were or could have11. All current company work rules and11. All current company work rules and been litigated in the prior representation proceed-regulations. ing, and Respondent does not offer to adduce at a12. Any and all other information not spe- hearing any newly discovered or previously un-cifically requested above that the company has available evidence, nor does it allege that any spe-knowledge of and is relative [sic] and vital to cial circumstances exist herein which would re-"rates of pay, wages, hours of employment, or quire the Board to reexamine the decision made inother conditions of employment" as provided the representation proceeding. We therefore findfor under the National Labor Relations Act that Respondent has not raised any issue which isand defined by the National Labor Relations properly litigable in this unfair labor practice pro-Board and the courts relating to the manda- ceeding. Accordingly, we grant the Motion fortory and permissive subjects of bargaining. Summary Judgment.13. List of all present jobs, projects and/or On the basis of the entire record, the Boardwork that the company has subcontracted out makes the following:to other companies and/or any companywhich may be part of this company, along FINDINGS OF FACTwith the following information:I. THE BUSINESS OF RESPONDENT(a) Name of company and location(b) Rate per hour the company charges. Respondent is, and has been at all times material(c) Number of employees performing the herein, a Wisconsin corporation, with a facility lo-subcontracted work. cated in Fremont, Nebraska, where it is engaged in(d) How many man hours involved. the business of the production of hydraulic compo-(e) Total cost of subcontracted work. nents. Respondent, in the course and conduct of its(f) Reason why the work was subcon- business operations, annually purchases goods andtracted. services valued in excess of $50,000 directly from14. Shift schedule and hours of work. sources located outside the State of Nebraska, and15. All information and data concerning annually sells goods and services valued in excesssafety programs and safety regulations. of $50,000 directly to customers located outside theRespondent concedes in its opposition to the State of Nebraska.Motion for Summary Judgment that "the Unionwould be entitled to information concerning wages, ent to not only determine l anguage oftem 12 would appear to require Respondent to not only determine what types of information are "vital to 'rates ofhours, the age of employees, the sex of employees, pay, wages, hours of employment, or other conditions of employment'lists of employees on temporary layoff, and certain under the National Labor Relations Act and defined by the Nationalother information which constitute mandatory sub- Labor Relations Board and courts relating to the mandatory and permis-other information which constitute mandatory sub- sive subjects of bargaining," but would also require Respondent to ana-jects of bargaining, and which are, therefore, pre- lyze its own business practices and conditions to ascertain whether anysumptively relevant."'t A review of the requested facet of its operation falls within the atbit of such determination. We donot believe that Sec. 8(d) of the Act imposes such a requirement. Ac-information reflects that all of the listed items, with cordingly, we shall dismiss that portion of the complaint which pertainsthe exception of the items numbered "12" and to Respondent's failure to provide the information requested in item 12.'13, '' fall within the ambit of data which an em- Item 13 is no longer under consideration. See fn. 3. supra, wherein wegranted the General Counsel's motion to amend the complaint so as todelete this portion of the requested information.'° Such concession assumes, for the sake of argument, that the Union's "' See, generally, The East Dayton Tool and Die Co., 239 NLRB 141certification is valid. (1978)." Insofar as item 12, a "catch-all" request, does not delineate particular " N.L.R.B. v. Toffenerri Restaurant Co.. Inc., 311 F.2d 219 (2d Cir.data, but rather utilizes the sweeping language of legal conclusion in 1962), enfg. 136 NLRB 1156 (1962).place of specific description, we shall not require Respondent to respond " Lock Joint Pipe Company, 141 NLRB 943 (1963). 358 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on the basis of the foregoing, that Re- tinuing at all times thereafter to date, Respondentspondent is, and has been at all times material has refused, and continues to refuse, to recognizeherein, an employer engaged in commerce within and bargain with the Union as the exclusive repre-the meaning of Section 2(6) and (7) of the Act, and sentative for collective bargaining of all employeesthat it will effectuate the policies of the Act to in said unit, and to provide certain requested infor-assert jurisdiction herein. mation necessary for and relevant to its duties asstatutory bargaining representative in the above-de-If. THE LABOR ORGANIZATION INVOLVED scribed unit.scribed unit.The complaint alleges, Respondent admits, and Accordingly, we find that Respondent has, sincewe find that Local Lodge No. 31, International As- May 15, 1981, and at all times thereafter, refused tosociation of Machinists and Aerospace Workers, bargain collectively with the Union as the exclu-AFL-CIO, is a labor organization within the mean- sive representative of the employees in the appro-ing of Section 2(5) of the Act. priate unit, and has refused to furnish it with cer-tain requested information relevant and necessaryfor the purpose of collective bargaining, and that,A. The Representation Proceeding by such refusal, Respondent has engaged in and isengaging in unfair labor practices within the mean-I. The unit ing of Section 8(a)(5) and (1) of the Act.The following employees of Respondent consti-tute a unit appropriate for collective-bargaining I. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEpurposes within the meaning of Section 9(b) of theAct: The activities of Respondent, set forth in sectionAll full-time and regular part-time production III, above, occurring in connection with its oper-and maintenance employees including line ations described in section I, above, have a close,leaders employed at its facility located at 700 intimate, and substantial relationship to trade, traf-South Downing Street, Fremont, Nebraska, fic, and commerce among the several States andbut excluding the receiving department em- tend to lead to labor disputes burdening and ob-ployees, office clerical employees, ndustrial en- structing commerce and the free flow of com-gineering employees, professional employees, merce.guards and supervisors as defined in the Act. V. THE REMEDY2. The certification Having found that Respondent has engaged inOn November 6, 1980, a majority of the employ- and is engaging in unfair labor practices within theees of Respondent in said unit, in a secret-ballot meaning of Section 8(a)(5) and (1) of the Act, weelection conducted under the supervision of the shall order that it cease and desist therefrom, and,Regional Director for Region 17, designated the upon request, bargain collectively with the UnionUnion as their representative for the purpose of as the exclusive representative of all employees incollective bargaining with Respondent. the appropriate unit and, if an understanding isThe Union was certified as the collective-bar- reached, embody such understanding in a signedgaining representative of the employees in said unit agreement. As we have also found that Respondenton April 9, 1981, and the Union continues to be violated Section 8(a)(5) and (1) of the Act by fail-such exclusive representative within the meaning of ing and refusing to provide the Union certain infor-Section 9(a) of the Act. mation, we shall order Respondent to furnish theUnion with such information.B. The Request To Bargain and Respondent'sB. The Request To Bargain and Respondents In order to insure that the employees in the ap-Refusal propriate unit will be accorded the services of theirCommencing on or about April 16 and May 4, selected bargaining agent for the period provided1981, and at all times thereafter, the Union has re- by law, we shall construe the initial period of certi-quested Respondent to bargain collectively with it fication as beginning on the date Respondent com-as the exclusive collective-bargaining representative mences to bargain in good faith with the Union asof all the employees in the above-described unit, the recognized bargaining representative in the ap-and to provide certain requested information neces- propriate unit. See Mar-Jac Poultry Company, Inc.,sary for and relevant to its duties as statutory bar- 136 NLRB 785 (1962); Commerce Company d/b/againing representative in the above-described unit. Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328Commencing on or about May 15, 1981, and con- F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817; FREMONT MANUFACTURING DIVISION 359Burnett Construction Company, 149 NLRB 1419, 8. The aforesaid unfair labor practices are unfair1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). labor practices affecting commerce within theThe Board, upon the basis of the foregoing facts meaning of Section 2(6) and (7) of the Act.and the entire record, makes the following: 9. Respondent did not violate the Act by refus-ing to provide the information requested in theCONCLUSIONS OF LAW item numbered "12" set out above.1. Fremont Manufacturing Division, The Oil ORDERGear Company, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and Pursuant to Section 10(c) of the National Labor(7) of the Act. Relations Act, as amended, the National Labor Re-2. Local Lodge No. 31, International Association lations Board hereby orders that the Respondent,of Machinists and Aerospace Workers, AFL-CIO, Fremont Manufacturing Division, The Oil Gearis a labor organization within the meaning of Sec- Company, Inc., Fremont, Nebraska, its officers,tion 2(5) of the Act. agents, successors, and assigns, shall:1. Cease and desist from:3. All full-time and regular part-time production(a) Refusing to bargain collectively with Localand maintenance employees including line leadersemployed at Respondent's facility located at 700 Lodge No. 31, International Association of Ma-South Downing Street, , Nchinists and Aerospace Workers, AFL-CIO, as theSclud ing th e reeiving departmemont, Nebraska, officbut ex- exclusive bargaining representative of its employeescluding the receiving department employees, office in the appropriate unit described below, concerningclerical employees, industrial engineering employ- rates of pay, wages, hours, and other terms andees, professional employees, guards and supervisors conditions of employment. The appropriate unit is:as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the All full-time and regular part-time productionmeaning of Section 9(b) of the Act. and maintenance employees including line4. Since April 9, 1981, the above-named labor or- leaders employed at its facility located at 700ganization has been and now is the certified and ex- South Downing Street, Fremont, Nebraska,clusive representative of all employees in the afore- but excluding the receiving department em-said appropriate unit for the purpose of collective ployees, office clerical employees, industrialengineering employees, professional employ-bargaining within the meaning of Section 9(a) of engineering employees, professional employ-the Act. ees, guards and supervisors as defined in theAct.5. By refusing on or about May 15, 1981, and atall times thereafter, to bargain collectively with the (b) Refusing to bargain with Local Lodge No.above-named labor organization as the exclusive 31, International Association of Machinists andbargaining representative of all the employees of Aerospace Workers, AFL-CIO, as the exclusiveRespondent in the appropriate unit, Respondent bargaining representative of Respondent's employ-has engaged in and is engaging in unfair labor prac- ees, in the appropriate unit described above, by re-tices within the meaning of Section 8(a)(5) of the fusing to furnish requested information relevantAct. and necessary for the purpose of collective bargain-6. By refusing on or about May 15, 1981, and at ing.(c) In any like or related manner interferingall times thereafter, to bargain collectively with the with, restraining, or coercing employees in the ex-above-named organization by failing and refusing ercise of the rights guaranteed them in Section 7 ofto provide requested information necessary for and the Act.relevant to the Union's duties as statutory bargain- 2. Take the following affirmative action whiching representative in the appropriate unit, Respond- the Board finds will effectuate the policies of theent has engaged in and is engaging in unfair labor Act:practices within the meaning of Section 8(a)(5) of (a) Upon request, bargain with the above-namedthe Act. labor organization as the exclusive representative7. By the aforesaid refusals to bargain, Respond- of all employees in the aforesaid appropriate unitent has interfered with, restrained, and coerced, with respect to rates of pay, wages, hours, andand is interfering with, restraining, and coercing, other terms and conditions of employment and, ifemployees in the exercise of the rights guaranteed an understanding is reached, embody such under-them in Section 7 of the Act, and thereby has en- standing in a signed agreement.gaged in and is engaging in unfair labor practices (b) Upon request, furnish the above-namedwithin the meaning of Section 8(a)(l) of the Act. Union with the following information: the names of 360 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall current bargaining unit employees, including Order, what steps have been taken to comply here-their seniority dates, ages, sex, current rate of pay with.and classification; the names of all bargaining unit IT IS FURTHER ORDERED that the complaint alle-employees on layoff, including their seniority dates, gations not specifically found herein be, and theyages, and last rate of pay and classification; names hereby are, dismissed.of all bargaining unit employees on layoff, sick ordisability leaves, including their seniority dates, APPENDIXages and last rate of pay and classification; informa- NOTICE TO EMPLOYEEStion spelling out any incentive, piecework, bonus, POSTED BY ORDER OF THEor merit increase plans currently provided or ad- NATIONAL LABOR RELATIONS BOARDministered by the company, including how these An Agency of the United States Governmentplans are computed; a copy of the employee profit-sharing plan and/or the employee stock purchaseplan; a list and description of all fringe benefits WE WILL NOT refuse to bargain collectivelyother than the pension and insurance plans and concerning rates of pay, wages, hours, andhow they are computed; a copy of the employee other terms and conditions of employmentretirement or pension plan including with Local Lodge No. 31, International Asso-company/employee costs or contributions and em- ciation of Machinists and Aerospace Workers,ployee benefits; a copy of all insurance plans and AFL-CIO, as the exclusive representative ofbenefits provided to active, retired, laid-off, and the employees in the bargaining unit describeddisabled bargaining unit employees and their de- below.pendents, such as hospital-surgical, major medical, WE WILL NOT refuse to bargain collectivelysickness and accident, life, dental and eye care in- with Local Lodge No. 31, International Asso-surances; the current company/employee costs or ciation of Machinists and Aerospace Workers,contributions for the respective insurance coverage AFL-CIO, by refusing to furnish informationpremiums reflected as an individual hourly, necessary and relevant for the Union to fulfillweekly, or monthly cost per employee for both its obligation to represent our employees in theemployee and dependent coverage, including the bargaining unit described below.company's actual premium and/or rebate provi- WE WILL NOT in any like or related mannersions and any specific information the company has interfere with, restrain, or coerce our employ-regarding future increases or decreases in the cost ees in the exercise of the rights guaranteedof current employee/dependent insurance coverage them by Section 7 of the Act.premiums; all current job descriptions and qualifi- WE WILL, upon request, bargain with thecations for these jobs; all current company work above-named Union, as the exclusive repre-rules and regulations; the shift schedule and hours sentative of all employees in the bargainingof work; and all information and data concerning unit described below, with respect to rates ofsafety programs and safety regulations. pay, wages, hours, and other terms and condi-(c) Post at its Fremont, Nebraska, facility copies tions of employment and, if an understandingof the attached notice marked "Appendix."'5is reached, embody such understanding in aCopies of said notice, on forms provided by the signed agreement. The bargaining unit is:Regional Director for Region 17, after being duly All full-time and regular part-time produc-signed by Respondent's representative, shall be tion and maintenance employees includingposted by Respondent immediately upon receipt line leaders employed at our facility locatedthereof, and be maintained by it for 60 consecutive at 700 South Downing Street, Fremont, Ne-days thereafter, in conspicuous places, including all braska, but excluding the receiving depart-places where notices to employees are customarily ment employees, office clerical employees,posted. Reasonable steps shall be taken by Re- industrial engineering employees, profession-spondent to insure that copies of said notices are al employees, guards and supervisors as de-not altered, defaced, or covered by any other mate- fined in the Act.rial.(d) Notify the Regional Director for Region 17, WE WILL, upon request, furnish the above-in writing, within 20 days from the date of this named labor organization with the followinginformation: the names of all current bargain-'5 In the event that this Order is enforced by a Judgment of a United ing unit employees, including their seniorityStates Court of Appeals, the words in the notice reading "Posted by dates, ages, sex, current rate of pay and classi-Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing an fication; the names of all bargaining unit em-Order of the National Labor Relations Board." ployees on layoff, including their seniority FREMONT MANUFACTURING DIVISION 361dates, ages, and last rate of pay and classifica- company/employee costs or contributions fortion; names of all bargaining unit employees on the respective insurance coverage premiumslayoff, sick or disability leaves, including their reflected as an individual hourly, weekly, orseniority dates, ages, and last rate of pay and monthly cost per employee for both employeeclassification; information spelling out any in- and dependent coverage, including the compa-centive, piecework, bonus, or merit increase ny's actual premium and/or rebate provisionsplans currently provided or administered by and any specific information the company hasthe company, including how these plans are regarding future increases or decreases in thecomputed; a copy of the employee profit-shar- cost of current employee/dependent insuranceing plan and/or the employee stock purchase coverage premiums; all current job descrip-plan; a list and description of all fringe benefits tions and qualifications for these jobs; all cur-other than the pension and insurance plans and rent company work rules and regulations; thehow they are computed; a copy of the em- shift schedule and hours of work; and all infor-ployee retirement or pension plan including mation and data concerning safety programscompany/employee costs or contributions andemployee benefits; a copy of all insuranceplans and benefits provided to active, retired,laid-off, and disabled bargaining unit employ- FREMONT MANUFACTURING DIVI-ees and their dependents; the current SION, THE OIL GEAR COMPANY, INC.